Citation Nr: 1234676	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-49 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure.   

2.  Entitlement to service connection for a disability manifested by a loss of coordination of the eyes, hands and feet, to include as secondary to diabetes mellitus, type 2, and herbicide exposure.   

3.  Entitlement to a disability manifested by paralysis and/or weakness of the legs and arms (other than peripheral neuropathy of the extremities), to include as secondary to diabetes mellitus, type 2, and herbicide exposure. 

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney-at-Law
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from October 1965 to October 1969.  He was awarded, in part, the Combat Action Ribbon.  The Veteran served in the Republic of Vietnam (RVN). 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  By that rating action, the RO denied, in part, service connection for diabetes mellitus, type 2, a disability manifested by loss of coordination of the eyes, hand and feet and a disability manifested by weakness and/or paralysis of the arms and legs.  The RO also denied entitlement to TDIU. The Veteran appealed these adverse determinations to the Board.

With regards to the Veteran's claim for service connection for a disability manifested by paralysis and/or weakness of the legs and arms, the RO denied service connection for peripheral neuropathy of the extremities in an unappealed November 2006 rating action.  The instant claim for service connection for a disability manifested by paralysis and/or weakness of the arms and legs is based on new diagnoses (e.g., such as sensory motor polyneuropathy of an unclear etiology, painful polyneuropathy, lumbar radiculopathy, cervical spondylotic myelopathy, and brainstem hemorrhage of an unclear etiology) and must be adjudicated without regard to prior denials that did not consider these diagnoses.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the instant claim for service connection for a disability manifested by paralysis and/or weakness of the arms and legs, to include as due to diabetes mellitus, type 2, and Agent Orange exposure must be decided without regard to the prior denial of service connection for peripheral neuropathy of the extremities. Thus, the claim for service connection for a disability manifested by paralysis and/or weakness of the arms and legs (other than peripheral neuropathy of the extremities), to include as due to diabetes mellitus, type 2, and herbicide exposure will be considered on a de novo basis in the instant appeal. 

In a May 2011 statement to VA, the Veteran's attorney canceled the Veteran's previous request for a hearing before a Veterans Law Judge at a local RO (i.e., Travel Board hearing).  Accordingly, his request for the hearing is considered withdrawn, and the Board may proceed with appellate review of the claims.  38 C.F.R. § 20.702 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that prior to further appellate review of the service connection and TDIU claims, additional procedural and evidentiary is necessary.  Specifically, to provide the Veteran with complete notice in accordance with the Veterans Claims Assistance Act (VCAA) for claims based on the theory of secondary service connection, obtain outstanding VA and private treatment records that might be potentially relevant to his claims and schedule him for VA examinations to determine the etiology of his claimed disabilities.

A. Procedural Development

The Veteran contends, in part, that he has disabilities manifested by lack of coordination of his eyes, hands and feet and weakness and/or paralysis of the arms and legs (other than peripheral neuropathy of the extremities), to include, in part, as secondary to diabetes mellitus.  In light of this argument, the Board has re-characterized these claims to address the theory of secondary service connection.  Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550- 51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005). 

The Veteran, however, has not been apprised of the information and evidence necessary to substantiate his claims for service connection for disabilities manifested by loss of coordination of the eyes, hands and feet and weakness and/or paralysis of the arms and legs (other than peripheral neuropathy of the extremities) on a secondary basis, to include by aggravation.  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310, which pertains to secondary service connection, was amended to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a non-service- connected condition by a service-connected condition.  Accordingly, upon remand, the RO/AMC should notify the Veteran of the information and evidence not of record that is necessary to substantiate the Veteran's claims for service-connection for disabilities manifested by loss of coordination of the eyes, hands and feet and weakness and/or paralysis of the arms legs (other than peripheral neuropathy of the extremities) on a secondary basis.

B. Evidentiary Development

The Veteran contends that he has diabetes mellitus, type 2, and disabilities manifested by loss of coordination of the eyes, hands and feet and weakness and/or paralysis of the arms and legs (other than peripheral neuropathy of the extremities) as a result of Agent Orange (AO) exposure in the RVN.  He also maintains that his disabilities manifested by loss of coordination of the eyes, hands and feet coordination and weakness and/or paralysis of the arms and legs (other than peripheral neuropathy of the extremities) were caused by a post-service brain hemorrhage, which was also a result of his Agent Orange exposure.  (See Veteran's handwritten written letter to VA, received with Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in September 2007, and VA Form 9, received by the RO in December 2009). 

(i) VA treatment records

When seen at the Northport, New York VA Medical Center (VAMC) in mid-April 2007, the examining VA Licensed Practical Nurse (LPN) noted that the Veteran had requested a referral for an Agent Orange registry examination.  (See VA treatment report, dated in mid-April 2007).  A VA treatment report, dated in early June 2007, reflects that the Veteran had presented to the clinic for an evaluation and registration for "agent orange."  It was noted that a review of the Veteran's blood work showed slightly elevated fasting glucose and HGBA1c.  The VA LPN noted that the Veteran had been sent for Agent Orange screening labs and chest x-ray.  The VA LPN diagnosed the Veteran with neuropathy and elevated glucose and hemoglobin (HGBA1); a diagnosis of diabetes was to be ruled out.  (See VA treatment report, dated in early June 2007).  The Board notes that the report of a VA Agent Orange registry examination, if performed, as well as any additional VA treatment reports from the above-cited VAMC, dated from June 2007 to the present, are not contained in the Veteran's physical claims files nor have they been uploaded to his Virtual VA electronic claims file.  Thus, because the outstanding VA treatment records might contain evidence showing that the Veteran has a definitive diagnosis of diabetes mellitus, type 2, and might discuss the etiology of the Veteran's claimed disabilities, they must be obtained on remand.  38 U.S.C.A. § 5103A (West 2002) ; Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

(ii) Private treatment records

On his Substantive Appeal, received by VA in December 2009, the Veteran indicated that he was being evaluated by his "primary care physician (non-VA)" for diabetes mellitus type II, to include an upcoming evaluation and testing.  The claims files do not contain private treatment records dated after December 2009.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  As these treatment records might contain evidence showing that the Veteran has a definitive diagnosis of  diabetes mellitus, type 2, they should be secured on remand.  


(iii) VA examinations 

As noted above, the Veteran contends that he has diabetes mellitus, type 2, and disabilities manifested by loss of coordination of the eyes, hands and feet and weakness and/or paralysis of the arms and legs (other than peripheral neuropathy of the extremities) as a result of exposure to Agent Orange during his military service in the RVN. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for chronic diseases, such as diabetes mellitus and other organic disease of the nervous system, may be granted if they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  

In this case, as the Veteran served in the RVN from August 30, 1967 to September 11, 1968, his exposure to Agent Orange is presumed.  Id. 

These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

A recent regulatory change has established presumptions of service connection, based upon exposure to herbicides for three new disorders: ischemic heart disease, Parkinson's disease, and B cell leukemias.  See 75 Fed. Reg. 53,202 -53,216, 53,205 (August 30, 2010).

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d) , 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Veteran's service treatment records, to include an October 1969 service separation examination report, are devoid of any clinical evidence of diabetes mellitus, loss of coordination of the hands and feet, blurry vision, or weakness and/or paralysis of the lower extremities.  All of the Veteran's physical systems and extremities were evaluated as "normal" at discharge.  Distant and near vision in both eyes were 20/20.  Lab reports were negative for sugar and albumin. 

Post-service VA and private treatment records show that the Veteran has been diagnosed with a multitude of neurological disabilities (other than peripheral neuropathy of the extremities), such as sensory motor polyneuropathy of an unclear etiology, painful polyneuropathy, lumbar radiculopathy, cervical spondylotic myelopathy, and brainstem hemorrhage from the late 1990s of an unclear etiology.  In January 2005, it was noted that the Veteran might have mild diabetes mellitus. 

Taking into account the above-cited neurological diagnoses, the notation by the Veteran's private neurologist that he might have diabetes mellitus, a disability that is subject to presumptive service connection under the above-cited Agent Orange regulations, and his presumed exposure to Agent Orange in the RVN, the Board finds that the claims for service connection for diabetes mellitus, type 2, and disabilities manifested by lack of coordination of the eyes, hands and feet and weakness and/or paralysis of the arms and legs (other than peripheral neuropathy of the extremities) should be remanded for VA examinations by appropriate examiners to determine whether they are etiologically-related to his period of active service, to include his presumed exposure to Agent Orange.  Further, the examiners should also opine as to whether or not the Veteran's post-service brain hemorrhage was caused by his presumed Agent Orange exposure and, if so, whether or not it caused any diagnosed disabilities manifested by lack of coordination of the eyes, hands and feet and weakness and/or paralysis of the arms and legs (other than peripheral neuropathy of the extremities).  Finally, and if and only if the Veteran is found to have a confirmed diagnosis of diabetes mellitus, type 2, should the examiners must provide opinions as to whether any currently diagnosed disabilities manifested by lack of coordination of the eyes, hands and feet and weakness and/or paralysis of the arms and legs (other than peripheral neuropathy) are etiologically related to, or have been aggravated by, his diabetes mellitus, type 2. 

C. TDIU claim

The Veteran seeks entitlement to TDIU.  The issue of entitlement to a TDIU, is inextricably intertwined with the claims for service connection, and must be held in abeyance pending the outcome of the above-noted development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter which provides proper and complete notice regarding the elements necessary to substantiate a claim for secondary service connection for service connection for disabilities manifested by loss of coordination of the eyes, hands and feet and weakness and/or paralysis of the arms and legs in accordance with 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 43 (1995); 

2.  Obtain all VA treatment records, dating from June 2007 to the present, from the VA Medical Center in Northport, New York to specifically include a copy of a VA Agent Orange registry examination, if performed, and associate them with the claims files or VA virtual folder (as appropriate). Any attempts to obtain any identified treatment records, to include negative responses, must be documented in the Veteran's VA claims files.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed diabetes mellitus, type 2, and disabilities manifested by loss of coordination of the eyes, hands and feet coordination and weakness and/or paralysis of the arms and legs.  After acquiring this information and obtaining any necessary authorization, the RO/AMC must obtain and associate these records with the claims files.  Specific requests must be made for all treatment reports from the Veteran's "primary care physician" reflecting treatment for his diabetes mellitus, type 2, as identified by the Veteran in his Substantive Appeal, received by the RO in December 2009. 
   
Any attempts to obtain any identified treatment records, to include negative responses, must be documented in the Veteran's VA claims files.

4.  Thereafter, schedule the Veteran for VA diabetes and neurological examinations by qualified examiners.

a. The claims files must be made available to and thoroughly reviewed by the examiners in connection with their respective examinations, and each examiner must acknowledge such receipt and review in any report generated as a result of their examination.

b. Each examiner must review the Veteran's statements, as well as service treatment records in conjunction with their respective examination. Any special diagnostic studies deemed necessary should be performed.

c. After reviewing the records, examinations of the Veteran, and identifying all appropriate symptoms and diagnoses, each examiner must provide medical findings or opinions responsive to the following questions with respect to their specific disability:
(i) Does the Veteran currently have a confirmed diagnoses of diabetes mellitus, type 2?  A diagnosis of diabetes mellitus, type 2, must be specifically confirmed or ruled out.  

(ii) If and only if the Veteran is found to have a confirmed diagnosis of diabetes mellitus, type 2, should the respective examiner provide a response to the following question:  Is it at least as likely as not that any confirmed disability manifested by loss of coordination of the eyes, hands and feet and disability manifested by weakness and/or paralysis of the arms and legs (other than peripheral neuropathy of the extremities) were caused by the diabetes mellitus, type 2, or (2) aggravated beyond their normal progression of the disease by the diabetes mellitus type 2? 

(iii) Did any currently diagnosed disability manifested by loss of coordination of the eyes, hands and feet and disability manifested by weakness or paralysis of the arms and legs have their onset during, or are they etiologically related to, any incident of military service, to include the Veteran's presumed exposure to herbicides in the RVN? 

(iv) Was the Veteran's post-service brain hemorrhage a result of his in-service exposure to herbicides and, if so, did it cause any currently diagnosed disabilities manifested by loss of coordination of the  eyes, hands and feet and weakness and/or paralysis of the legs and arms?
   
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

All opinions expressed must be accompanied by supporting rationale, with reference to the documented clinical history.  If any examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims files are returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO must readjudicate the service connection and TDIU claims.

Concerning the TDIU claim, the RO/AOJ must review the Veteran's claims files and take such additional development action deemed proper, including submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.

If any benefit sought on appeal is readjudicated and remains denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits since the October 2009 Statement of the Case, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

